Citation Nr: 1241975	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to April 1954.  His military service includes service in the Republic of Korea, where he was decorated with the Combat Infantryman Badge in recognition of his participation in armed combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied and final claim for service connection for a chronic low back disorder (claimed as curvature of the spine) for failure to submit new and material evidence.  During the course of this appeal, the Board determined in a May 2011 appellate decision that evidence that was new and material to the Veteran's low back disability claim had been submitted.  The Board thusly reopened the claim for a de novo review on the merits but, before adjudicating the claim, it remanded the matter to the agency of original jurisdiction for a VA clinician to examine the Veteran, review his claims file, and present a nexus opinion.  After allowing the appellant further opportunity to submit additional evidence in support of his reopened claim, the Veteran was examined by VA in October 2011 and the requested nexus opinion was obtained.  An additional addendum to this opinion was obtained from the VA clinician in September 2012, who considered additional evidence entered into the record and affirmed her previous opinion.  In view of the foregoing development, the Board finds that the agency of original jurisdiction has substantially complied with the Board's remand instruction of May 2011, and therefore no additional remand for further corrective action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In an October 2012 supplemental statement of the case decision, the claim of entitlement to service connection for a chronic low back disability was denied on the merits.  The case was returned to the Board in November 2012 and the Veteran now continues his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  The Veteran's current orthopedic diagnoses as they pertain to his thoracolumbar spine include osteoarthritis and degenerative facet arthropathy with multilevel central and neural foraminal stenosis, degenerative disc disease (DDD), and degenerative spondylosis secondary to DDD, which produce pain and limitation of motion of the thoracolumbar spine with associated functional loss.   

2.  The Veteran participated in combat against enemy forces during active military service in the Republic of Korea and has presented credible statements of having sustained undocumented straining injuries to his lower back from carrying and lifting heavy weapons, ammunition, and fortification materials, which are consistent with the conditions, circumstances, and hardships of such combat service. 

3.  The Veteran has presented credible testimony that is within his competence to state, which establishes continuity and chronicity of his subjectively perceived low back symptoms since the time of his military service to the present.

4.  The Veteran's lay witnesses have presented credible testimony that is within their competence to state, which establishes continuity and chronicity of the Veteran's visually observable low back symptoms since the time of his military service to the present.

5.  The probative weight of the objective medical evidence in support of the Veteran's claim, when considered in light of the testimonies of the Veteran and his lay witnesses, is in relative equipoise with the objective medical evidence that goes against the Veteran's claim.

6.  A chronic low back disability (currently diagnosed as osteoarthritis and degenerative facet arthropathy with multilevel central and neural foraminal stenosis, DDD, and degenerative spondylosis secondary to DDD) had its onset during active military service.


CONCLUSION OF LAW

A chronic low back disability (currently diagnosed as osteoarthritis and degenerative facet arthropathy with multilevel central and neural foraminal stenosis, DDD, and degenerative spondylosis secondary to DDD) was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and VA's Duty to Assist.

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic low back disability is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duties to notify and assist have been satisfied concerning this appeal.

Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2012)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of back pain in service will permit service connection for a chronic musculoskeletal disability of the thoracolumbar spine, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Additionally, for veterans such as the current appellant, who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012).  In this regard, VA regulations recognize that, for veterans who served in combat, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (2012).   

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).

Factual background and analysis: Entitlement to service connection for a chronic low back disability.

The Veteran's service treatment records are negative for any report of or finding of any low back disorders or musculoskeletal abnormalities of his spine for the entirety of his period of active duty.  His DD Form 214 shows that he served in the United States Army infantry and was awarded the Combat Infantryman Badge for participating in armed combat against enemy forces while serving in the Republic of Korea. 

As relevant, the Veteran essentially contends that his current low back problems are related to his active duty service when he was in the infantry and, in the course of fighting the enemy as an active combatant, had to carry heavy ammunition and small arms, including machine guns, as well as having to help carry heavy wooden cross-tie beams, walking awkwardly through several inches of mud in the trenches, in order to rebuild a bunker.  He reported that because he only weighed 124 pounds in active service, he started to notice discomfort in his back from performing these physically straining activities.  He reported that ever since that time in service, he had severe pain for months at a time when his back "shifted" out of place.  His statements essentially report that he sustained an undocumented straining injury of his lower back while performing physical tasks consistent with the conditions and hardships of combat service.  The Board finds the Veteran's account in this regard to be credible for purposes of establishing low back injury in service and onset of chronic low back symptoms since active duty.  See 38 C.F.R. § 3.304(d); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has submitted several lay statements dated June 2011, from three witnesses - Mssrs. C.N. and T.J., and Ms. M.C. - who individually and collectively state that they were co-workers at the Veteran's place of employment in the years immediately following his separation from active duty in April 1954 through the 1960s, and that during this entire period that they worked alongside the Veteran they overheard the Veteran verbally complain of persistent low back pain and observed the Veteran display outwardly visible signs indicating that he was experiencing recurrent back pain, which included physical contortion of his lower back and an altered gait that accompanied his verbal complaints of back pain.  The Veteran himself has reported that he occasionally received treatment for his back pain from private medical sources in the years immediately following his discharge from service, although all his attempts to obtain these records for inclusion in the evidence were unsuccessful as the Veteran discovered that they were destroyed as a matter of bureaucratic routine after approximately 10 years.  However, the Board finds that the statements of the Veteran regarding his self-perceived low back symptoms and the statements of his lay witnesses regarding his verbalization of such symptoms and observable manifestations of such symptoms in the years immediately following separation from service are both credible and within the competence of each to report, as they do not involve discussion of matters requiring formal medical training.  As such, they constitute evidence that establishes chronicity and continuity of the Veteran's low back symptoms since military service and for at least a decade thereafter.

On VA examination in August 2008, the examining clinician noted that the Veteran's claims folder was not available for review.  The Veteran complained of low back pain that radiated to the thoracic region, which he had had all his life since active service.  Following examination, the Veteran was diagnosed with lumbar degenerative disc disease with mid to lower lumbar levorotoscoliosis.  The examiner indicated that there was no claims folder to review and no clinical records available to establish if the Veteran's back symptoms had been on-going throughout his life, from service until now.  The examiner could not, therefore, render a medical opinion without resorting to conjecture, mere speculation, or remote possibility. 

On a VA examination addendum dated in November 2008, the examiner noted that in reviewing the medical report of the Veteran's service separation examination  dated April 1954, there was no mention of any back problems listed in the clinical evaluation, the Veteran's spine was listed as "normal," and that in reviewing the claims folder, there was no mention of lumbar back problems until 1997.  (The Board notes, however, that a private medical treatment report dated February 1991 reflects that the Veteran reported as early as then that he experienced back pain, low back strain, and a history of back problems whose symptoms were mild but chronic.)  The November 2008 addendum shows that the examiner opined that "the military service that veteran had over 40 years prior to the development of degenerative disc disease did not cause or result in [his] current back condition." 

In a letter dated in January 2008, the Veteran's private physician, Gerry M. Hippensteel, M.D., reported that the Veteran had advanced severe degenerative spondylosis at multiple levels, and had severe disc space narrowing at L2-L3, L4-L5, T10-T11, and T12-L1.  Dr. Hippensteel indicated that these problems resulted in the Veteran having chronic back pain and chronic numbness and weakness of both lower extremities.  Noting that the Veteran had described that his military duties during active service involved "carrying ammunitions and a machine gun and so forth," Dr. Hippensteel opined that this "may have aggravated the [Veteran's back] condition to some degree." 

In a letter dated in March 2008, a private chiropractor, Richard A. Snider, D.C., presented an opinion expressing agreement with Dr. Hippensteel with regard to the Veteran's "activities while in the service contributing to his ongoing lower back problems." 

In a letter dated in April 2008, T. Michael Turner, M.D., reported that the Veteran was a patient of his who had a problem with chronic lower back pain with weakness in both lower extremities secondary to spinal stenosis.  Dr. Turner noted that the Veteran's X-rays and MRIs revealed severe degenerative spondylolisthesis at multiple levels with severe disc narrowing at L2-3, L3-4, L4-5, as well as in the thoracic area of T10, T11, T12, and L1.  Dr. Turner noted that the Veteran described his job in the Army as carrying heavy ammunition and weapons, including machine guns, which "may well have created some injury to his disc and subsequently progressed his [disabling spinal] position."

The Veteran was re-examined by VA in October 2011.  The examining clinician reviewed the Veteran's pertinent medical history and expressed the following opinion:

The [Veteran's] claimed [thoracolumbar disability] was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

Rationale:  In reviewing the veteran's discharge physical [of April 1954], there is no mention of any back problems or complaints listed in the clinical evaluation and [the] veteran's spine is listed as "normal" at this time.  In reviewing the C-file, there is no mention of lumbar back problems until 1997.  Therefore, the military service that [the] veteran had over 40 years prior to the development of degenerative disc disease did not cause or result in [the Veteran's] current back condition.  

In a September 2012 addendum, the VA clinician who examined the Veteran in October 2011 stated that she reviewed the private opinions of Drs. Hippensteel, Snider, and Turner, and that despite this review she did not have any changes or revisions to make to her prior nexus opinion of October 2011.

The Board has considered the foregoing evidence.  Although the 2008 and 2011/2012 VA clinical opinions find no link between the Veteran's chronic  thoracolumbar disability and service, these opinions have essentially presented as their supportive rationale that the absence of any notation of a back disorder in service and the long period of time since separation from service up until 1997 before a diagnosed chronic low back disorder was clinically noted weighed against finding a nexus between active duty and the current spine disability.  However, as previously discussed, the Board has found the Veteran's statements to be competent and credible evidence of an undocumented straining injury to his thoracolumbar spine that was incurred in military service as a result of his performance of physical tasks consistent with the hardships and conditions of combat.  The Board had also found the Veteran's statements and those of his lay witnesses to be competent and credible evidence of continuity and chronicity of low back symptomatology from the time of his separation from military service through to the present time, thus bridging the gap between active duty and the first clinical notations of chronic low back symptoms in 1991.  Although the language of the opinions of Drs. Hippensteel, Snider, and Turner are somewhat speculative in associating the Veteran's presently diagnosed thoracolumbar disabilities with his history of a straining injury to his spine as a result of performing combat-related physical tasks and activities in military service, and although these opinions are not accompanied by any detailed rationale or discussion, they nevertheless do present clinical evidence of a link between the Veteran's chronic back disability and his period of active duty, and these nexus opinions and the historical statements of the Veteran and his lay witnesses do serve to bolster each other.  Thusly, the Board finds that the probative weight of the private medical opinions in support of the Veteran's claim, when considered in light of the testimonies of the Veteran and his lay witnesses, is in relative equipoise with the objective VA medical opinions that go  against the Veteran's claim.  Therefore, resolving all doubt in the Veteran's favor,
The Board will allow the claim of service connection for a chronic low back disability.  Service connection for a chronic low back disability (currently diagnosed as osteoarthritis and degenerative facet arthropathy with multilevel central and neural foraminal stenosis, DDD, and degenerative spondylosis secondary to DDD) is hereby granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for a chronic low back disability (currently diagnosed as osteoarthritis and degenerative facet arthropathy with multilevel central and neural foraminal stenosis, DDD, and degenerative spondylosis secondary to DDD) is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


